Plaintiff brought an action to obtain an equitable interest in certain real property. The trial court sustained a demurrer to the evidence and entered judgment for the defendants. Plaintiff appealed, and on the 15th day of August, 1939, filed his brief, and *Page 674 
the authorities therein cited reasonably sustain the allegations of error. No brief has been filed by the defendants in error and no excuse offered for such failure. As stated in Osborne v. Osborne, 163 Okla. 273, 21 P.2d 1056, it is not the duty of this court to search the record to find some theory upon which to sustain the action of the trial court, but in such instance the cause will be reversed and remanded with directions. The cause is reversed and remanded, with directions to set aside the judgment entered for the defendants and to grant a new trial.
BAYLESS, C. J., and RILEY, OSBORN, GIBSON, and HURST, JJ., concur.